NORTHCUTT, Judge,
Specially concurring.
I concur in my colleagues’ majority opinion with one reservation. I -do not join in *115the suggestion that the city has a “compelling governmental interest in controlling the whereabouts of juveniles during the late night hours,” nor do I think the city has couched its interest in those terms. Rather, it correctly observes that it has a compelling interest in protecting the welfare of children. Whether that interest can ever justify a blanket prohibition against children leaving their homes during specified hours is, in my mind, an open question. Thus, I agree that this ordinance is unconstitutional for at least the reasons described in the majority opinion.